Order entered October 29, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01164-CV

    IN RE GREYHOUND LINES, INC., FIRSTGROUP AMERICA, AND DWAYNE
                          GARRETT, Relators

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05789-C

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relators to bear the costs of this original proceeding.




                                                    /s/   ADA BROWN
                                                          JUSTICE